Name: 90/349/EEC: Commission Decision of 26 June 1990 allocating import quotas of chlorofluorocarbons for the period 1 July 1990 to 30 June 1991
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  trade;  international trade;  natural environment;  chemistry
 Date Published: 1990-07-04

 Avis juridique important|31990D034990/349/EEC: Commission Decision of 26 June 1990 allocating import quotas of chlorofluorocarbons for the period 1 July 1990 to 30 June 1991 Official Journal L 171 , 04/07/1990 P. 0025 - 0026*****COMMISSION DECISION of 26 June 1990 allocating import quotas of chlorofluorocarbons for the period 1 July 1990 to 30 June 1991 (90/349/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Article 7 of Council Regulation (EEC) No 3322/88 of 14 October 1988 on certain chlorofluorocarbons and halons which deplete the ozone layer (1), Whereas Article 3 of the abovementioned Regulation states that the importation into the Community of chlorofluorocarbons and halons originating in third countries shall be subject to quantitative limits; Whereas Article 4 of Regulation (EEC) No 3322/88 states that with effect from 1 January 1990, the importation into the Community of chlorofluorocarbons originating in third countries not Parties to the Montreal Protocol is prohibited; Whereas the Commission has published a notice to importers of chlorofluorocarbons and halons in the European Community (2) regarding Regulation (EEC) No 3322/88 and has thereby received applications for import quotas; Whereas Article 10 of Regulation (EEC) No 3322/88 sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation; Whereas the Committee referred to in Article 10 of Regulation (EEC) No 3322/88 has delivered its opinion on a draft Commission proposal and the present Commission Decision concurs with that opinion, HAS ADOPTED THIS DECISION: Article 1 The allocation of import quotas for chlorofluorocarbons controlled by the abovementioned Regulation and indicated in Group I of its Annex I during the period 1 July 1990 to 30 June 1991 is as indicated in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 June 1990. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 297, 31. 10. 1988, p. 1. (2) OJ No C 320, 22. 12. 1989, p. 26. ANNEX Import quotas of chlorofluorocarbons allocated to importers regarding Regulation (EEC) No 3322/88 1.2 // // // Importer // Quantity (1) // // // 1. Du Pont de Nemours // 776 // 2. Helm AG // 165 // 3. ICI // 400 // 4. RhÃ ´ne-Poulenc Chemicals Ltd, ISC Division // 75 // 5. K & K-Horgen Ltd // 260 // 6. Montefluos // 400 // 7. Produits Chimiques Billancourt // 160 // 8. RA Bennett Ltd // 45 // 9. VOS BV // 40 // // (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I of the Regulation (EEC) No 3322/88. This is equivalent to the calculated levels mentioned in the same Regulation.